DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Response to Arguments
Applicant’s arguments filed 03/09/2021 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 1, the claim recites “A vehicle control device which includes: a communication unit that communicates with other vehicles; and a platooning control unit that performs control such that a host vehicle and the other vehicles perform platooning on the basis of a result of the communication with the other vehicles by the communication unit, the vehicle control device further comprising: a determination unit that determines to make a first distance larger than a second distance or make the first distance larger than a third distance, the first distance is an inter-vehicle distance between a first vehicle travelling at a head of the platooning vehicles and a second vehicle following the first vehicle, the second distance is an inter-vehicle distance between the second vehicle and a third vehicle following the second vehicle, the third distance is an inter-vehicle distance between the third vehicle and a fourth vehicle following the third vehicle and, the first to fourth vehicles are included in the platooning vehicle”.
The limitation “a host vehicle” implies that the “vehicle control device” is included as part of the “host vehicle”, however, it is unclear if the “host vehicle” is or is not the same vehicle as the “first vehicle”, “second vehicle”, “third vehicle” or “fourth vehicle”.
Furthermore, it is unclear if the limitation “communicates with other vehicles” actually requires the “vehicle control device” to communicate with any of the “first vehicle”, “second vehicle”, “third vehicle” or “fourth vehicle”. It is also unclear if the limitation “performs control such that a host vehicle and the other vehicles perform platooning” actually requires controlling the “host vehicle”, the “other vehicles”, or any of the “first vehicle”, “second vehicle”, “third vehicle” or “fourth vehicle”. It is also unclear if the “other vehicles” include any of the “first vehicle”, “second vehicle”, “third vehicle” and “fourth vehicle”.
Therefore, the claim is unclear.

As per Claim 2, the claim recites “wherein the determination unit determines that first is the first vehicle”.
The claim recites a conclusion of a determination that “an unmanned automatic driving vehicle is the first vehicle” without reciting the essential steps or process necessary to reach that conclusion. Therefore, it is unclear how Claim 2 further limits the invention.
Furthermore, the “first vehicle” of Claim 1 is implied to have a particular position in a platoon of vehicles, and it is unclear how this vehicle can be “determined” to be a particular type of vehicle, particularly if the “first vehicle” is in fact not an “unmanned automatic driving vehicle”. The claimed invention cannot change the type of a vehicle from what it is in reality by simply determining or deciding the type of vehicle, and it is unclear if the claim is directed to an intended situation where the “first vehicle” is an “unmanned automatic driving vehicle”, or if the claim is implying that the “vehicle control device” will decide that the “first vehicle” is an “unmanned automatic driving vehicle” regardless of whether or not that is true.
Therefore, the claim is unclear.

As per Claim 3, the claim recites “wherein the determination unit determines the first vehicle has a higher external recognition performance than a reference”.
the first vehicle has a higher external recognition performance than a reference” without reciting the essential steps or process necessary to reach that conclusion. Therefore, it is unclear how Claim 3 further limits the invention.
Furthermore, the “first vehicle” of Claim 1 is implied to have a particular position in a platoon of vehicles, and it is unclear how this vehicle can be “determined” to have a particular “external recognition performance”, particularly if the “first vehicle” does in fact not have “a higher external recognition performance than a reference”. The claimed invention cannot change the “external recognition performance” a vehicle from what it is in reality by simply performing a determination, and it is unclear if the claim is directed to an intended situation where the “first vehicle” has an “external recognition performance than a reference”, or if the claim is implying that the “vehicle control device” will decide that the “first vehicle” has an “external recognition performance than a reference” regardless of whether or not that is true.
Therefore, the claim is unclear.

As per Claim 10, the claim recites “wherein the determination unit determines that is the fifth vehicle”.
The claim recites a conclusion of a determination that “an unmanned automatic driving vehicle is the fifth vehicle” without reciting the essential steps or process necessary to reach that conclusion. Therefore, it is unclear how Claim 10 further limits the invention.
fifth vehicle” of Claim 1 is implied to have a particular position in a platoon of vehicles, and it is unclear how this vehicle can be “determined” to be a particular type of vehicle, particularly if the “fifth vehicle” is in fact not an “unmanned automatic driving vehicle”. The claimed invention cannot change the type of a vehicle from what it is in reality by simply determining or deciding the type of vehicle, and it is unclear if the claim is directed to an intended situation where the “fifth vehicle” is an “unmanned automatic driving vehicle”, or if the claim is implying that the “vehicle control device” will decide that the “fifth vehicle” is an “unmanned automatic driving vehicle” regardless of whether or not that is true.
Therefore, the claim is unclear.

As per Claim 11, the claim recites “wherein the determination unit determines which has a higher external recognition performance than a reference is the fifth vehicle”.
The claim recites a conclusion of a determination that “a vehicle which has a higher external recognition performance than a reference is the fifth vehicle” without reciting the essential steps or process necessary to reach that conclusion. Therefore, it is unclear how Claim 10 further limits the invention.
Furthermore, the “fifth vehicle” of Claim 1 is implied to have a particular position in a platoon of vehicles, and it is unclear how this vehicle can be “determined” to have a particular “external recognition performance”, particularly if the “fifth vehicle” does in fact not have “a higher external recognition performance than a reference”. The claimed invention cannot change the “external recognition performance” a vehicle fifth vehicle” has an “external recognition performance than a reference”, or if the claim is implying that the “vehicle control device” will decide that the “fifth vehicle” has an “external recognition performance than a reference” regardless of whether or not that is true.
Therefore, the claim is unclear.

As per Claim 14, the claim recites “A vehicle control method of a computer comprising:
communicating with other vehicles;
performing control such that a host vehicle and the other vehicles perform platooning on the basis of a result of communicating with the other vehicles; and
determining to make a first distance larger than a second distance or make a first distance larger than a third distance,
the first distance is an inter-vehicle distance between a first vehicle travelling at a head of the platooning vehicles and a second vehicle following the first vehicle,
the second distance is an inter-vehicle distance between the second vehicle and a third vehicle following the second vehicle,
the third distance is an inter-vehicle distance between the third vehicle and a fourth vehicle following the third vehicle and,
the first to fourth vehicles are included in the platooning vehicle”.
a host vehicle” implies that the “computer” is included as part of the “host vehicle”, however, it is unclear if the “host vehicle” is or is not the same vehicle as the “first vehicle”, “second vehicle”, “third vehicle” or “fourth vehicle”.
Furthermore, it is unclear if the limitation “communicating with other vehicles” actually requires the “computer” to communicate with any of the “first vehicle”, “second vehicle”, “third vehicle” or “fourth vehicle”. It is also unclear if the limitation “performing control such that a host vehicle and the other vehicles perform platooning” actually requires controlling the “host vehicle”, the “other vehicles”, or any of the “first vehicle”, “second vehicle”, “third vehicle” or “fourth vehicle”. It is also unclear if the “other vehicles” include any of the “first vehicle”, “second vehicle”, “third vehicle” and “fourth vehicle”.
Therefore, the claim is unclear.

As per Claim 15, the claim recites “A computer readable non-transitory storage medium in which a program is stored causes a computer to
communicate with other vehicles;
perform control such that a host vehicle and other vehicles perform platooning on the basis of a result of communicating with the other vehicles; 
and
determine to make a first distance larger than a second distance or make a first distance larger than a third distance,
the first distance is an inter-vehicle distance between a first vehicle travelling at a head of the platooning vehicles and a second vehicle following the first vehicle,
the second distance is an inter-vehicle distance between the second vehicle and a third vehicle following the second vehicle,
the third distance is an inter-vehicle distance between the third vehicle and a fourth vehicle following the third vehicle and,
the first to fourth vehicles are included in the platooning vehicle”.
The limitation “a host vehicle” implies that the “computer readable non-transitory storage medium” and “computer” are included as part of the “host vehicle”, however, it is unclear if the “host vehicle” is or is not the same vehicle as the “first vehicle”, “second vehicle”, “third vehicle” or “fourth vehicle”.
Furthermore, it is unclear if the limitation “communicate with other vehicles” actually requires the “computer” to communicate with any of the “first vehicle”, “second vehicle”, “third vehicle” or “fourth vehicle”. It is also unclear if the limitation “perform control such that a host vehicle and other vehicles perform platooning” actually requires controlling the “host vehicle”, the “other vehicles”, or any of the “first vehicle”, “second vehicle”, “third vehicle” or “fourth vehicle”. It is also unclear if the “other vehicles” include any of the “first vehicle”, “second vehicle”, “third vehicle” and “fourth vehicle”.
Therefore, the claim is unclear.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lind et al. (9,423,794).

Regarding Claim 1, Lind et al. teaches the claimed vehicle control device which includes:
a communication unit that communicates with other vehicles (“The lead vehicle L controls the following vehicles by means of control commands” and “The vehicles of the platoon are equipped with communication means, here in the form of transmitters 10 and receivers 12. The lead vehicle L may send a control command via the transmitter 10 to a following vehicle Fi proposing an action” see col.5, particularly lines 38-50); and
a platooning control unit that performs control such that a host vehicle and the other vehicles perform platooning on the basis of a result of the communication with the other vehicles by the communication unit (“The lead vehicle L, or more precisely the control system of the lead vehicle, i.e. the first controller, may determine the inter-vehicle distances xi”, see col.5, particularly lines 17-37 and “The control commands sent from the lead vehicle L to any of the following vehicles…may comprise an action expressed as a state control over time, for example…inter-vehicle distance…”, see col.7, particularly lines 3-12), the vehicle control device further comprising:
a determination unit (“The lead vehicle L, or more precisely the control system of the lead vehicle, i.e. the first controller, may determine the inter-vehicle distances xi”, see col.5, particularly lines 17-37).
While Lind et al. does not expressly recite the same determination of making a first distance larger than a second or third distance as claimed, Lind et al. renders obvious the bolded portions of the claimed
a determination unit that determines to make a first distance larger than a second distance or make the first distance larger than a third distance,
the first distance is an inter-vehicle distance between a first vehicle travelling at a head of the platooning vehicles and a second vehicle following the first vehicle,
the second distance is an inter-vehicle distance between the second vehicle and a third vehicle following the second vehicle,
the third distance is an inter-vehicle distance between the third vehicle and a fourth vehicle following the third vehicle and,
the first to fourth vehicles are included in the platooning vehicle,
where the teachings of Lind et al. of “The inter-vehicle distances xi may be the same in the whole platoon, or they may vary. Preferably, the inter-vehicle distances xi are adapted to the characteristics of the individual vehicles, e.g. dynamic behaviour at acceleration or braking. Further, the inter-vehicle distance may depend on factors such as, speed of platoon, state of the road, surrounding traffic, etc. The lead vehicle L, or more precisely the control system of the lead vehicle, i.e. the first controller, may determine the inter-vehicle distances xi”, see col.5, particularly lines 17-37), where the claimed limitations are directed to simply causing one distance between a head vehicle and vehicle following it to be larger than either of two other distances between two other vehicles in the platoon, which is clearly encompassed by the teachings of the Lind et al. of the inter-vehicle distances being varied, where at least 5 vehicles can be seen in FIG. 1 of Lind et al., and where clearly any number of vehicles may be included in the platoon. Furthermore, the teachings of Lind et al. encompass any combination of different distances between any number of vehicles.
In other words, if the inter-vehicle distances of the platoon of Lind et al. may vary, this would encompass the system of Lind et al. determining to have one inter-vehicle distance to be controlled by the system of Lind et al. to be larger than another, where clearly such an inter-vehicle distance may be the distance “X1”, and where clearly “X1” 2” or any other distance “Xi”, which would result in the claimed invention. The Examiner notes that the distances between any two vehicles in a platoon of at least four or more vehicles is an obvious design choice, as clearly the distances can be made to be whatever value desired and based on whatever factor desired by a designer of a platoon control system.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include a determination unit that determines to make a first distance larger than a second distance or make the first distance larger than a third distance, the first distance is an inter-vehicle distance between a first vehicle travelling at a head of the platooning vehicles and a second vehicle following the first vehicle, the second distance is an inter-vehicle distance between the second vehicle and a third vehicle following the second vehicle, the third distance is an inter-vehicle distance between the third vehicle and a fourth vehicle following the third vehicle and, the first to fourth vehicles are included in the platooning vehicle, as rendered obvious by Lind et al. as explained above, in order to vary the inter-vehicle distances in any manner desired, such as by causing a distance between a lead vehicle and another vehicle to be larger than another inter-vehicle distance in a platoon, depending on, for example, “factors such as, speed of platoon, state of the road, surrounding traffic, etc.” (see col.5, lines 17-37).

Regarding Claim 8, Lind et al. renders obvious the claimed vehicle control device according to claim 1,
wherein the determination unit determines to make a fourth distance larger than the second distance or make the fourth distance larger than the third distance, the fourth distance is an inter-vehicle distance between the fourth vehicle and a fifth vehicle following the fourth vehicle, and the fifth vehicle included in the platooning vehicles,
where these limitations are rendered obvious for the same reasons as given in the Claim 1 rejection regarding the “first inter-vehicle distance”, where as seen in the citations of the Claim 1 rejection and FIG. 1 of Lind et al., any number of vehicles may be included in the platoon, including a fourth and fifth vehicle, and because the inter-vehicles distances may vary, this encompasses making  “a fourth distance larger than the second distance or make the fourth distance larger than the third distance, the fourth distance is an inter-vehicle distance between the fourth vehicle and a fifth vehicle following the fourth vehicle, and the fifth vehicle included in the platooning vehicles”.

Regarding Claim 14, Lind et al. teaches the claimed vehicle control method of a computer comprising:
communicating with other vehicles (“The lead vehicle L controls the following vehicles by means of control commands” and “The vehicles of the platoon are equipped with communication means, here in the form of transmitters 10 and receivers 12. The lead vehicle L may send a control command via the transmitter 10 to a following vehicle Fi proposing an action” see col.5, particularly lines 38-50);
performing control such that a host vehicle and the other vehicles perform platooning on the basis of a result of communicating with the other vehicles (“The lead vehicle L, or more precisely the control system of the lead vehicle, i.e. the first controller, may determine the inter-vehicle distances xi”, see col.5, particularly lines 17-37 and “The control commands sent from the lead vehicle L to any of the following vehicles…may comprise an action expressed as a state control over time, for example…inter-vehicle distance…”, see col.7, particularly lines 3-12); and

While Lind et al. does not expressly recite the same determination of making a first distance larger than a second or third distance as claimed, Lind et al. renders obvious the claimed
determining to make a first distance larger than a second distance or make a first distance larger than a third distance,
the first distance is an inter-vehicle distance between a first vehicle travelling at a head of the platooning vehicles and a second vehicle following the first vehicle,
the second distance is an inter-vehicle distance between the second vehicle and a third vehicle following the second vehicle,
the third distance is an inter-vehicle distance between the third vehicle and a fourth vehicle following the third vehicle and,
the first to fourth vehicles are included in the platooning vehicle,
where the teachings of Lind et al. of “The inter-vehicle distances xi may be the same in the whole platoon, or they may vary. Preferably, the inter-vehicle distances xi are adapted to the characteristics of the individual vehicles, e.g. dynamic behaviour at acceleration or braking. Further, the inter-vehicle distance may depend on factors such as, speed of platoon, state of the road, surrounding traffic, etc. The lead vehicle L, or more precisely the control system of the lead vehicle, i.e. the first controller, may determine the inter-vehicle distances xi”, see col.5, particularly lines 17-37), where the claimed limitations are directed to simply causing one distance between a head vehicle and vehicle following it to be larger than either of two other distances between two other vehicles in the platoon, which is clearly encompassed by the teachings of the Lind et al. of the inter-vehicle distances being varied, where at least 5 vehicles can be seen in FIG. 1 of Lind et al., and where clearly any number of vehicles may be included in the platoon. Furthermore, the teachings of Lind et al. encompass any combination of different distances between any number of vehicles.
1”, and where clearly “X1” may be greater than “X2” or any other distance “Xi”, which would result in the claimed invention. The Examiner notes that the distances between any two vehicles in a platoon of at least four or more vehicles is an obvious design choice, as clearly the distances can be made to be whatever value desired and based on whatever factor desired by a designer of a platoon control system.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform determining to make a first distance larger than a second distance or make a first distance larger than a third distance, the first distance is an inter-vehicle distance between a first vehicle travelling at a head of the platooning vehicles and a second vehicle following the first vehicle, the second distance is an inter-vehicle distance between the second vehicle and a third vehicle following the second vehicle, the third distance is an inter-vehicle distance between the third vehicle and a fourth vehicle following the third vehicle and, the first to fourth vehicles are included in the platooning vehicle.

Regarding Claim 15, Lind et al. teaches the claimed computer readable non-transitory storage medium in which a program is stored causes a computer to
communicate with other vehicles (“The lead vehicle L controls the following vehicles by means of control commands” and “The vehicles of the platoon are equipped i proposing an action” see col.5, particularly lines 38-50);
perform control such that a host vehicle and other vehicles perform platooning on the basis of a result of communicating with the other vehicles (“The lead vehicle L, or more precisely the control system of the lead vehicle, i.e. the first controller, may determine the inter-vehicle distances xi”, see col.5, particularly lines 17-37 and “The control commands sent from the lead vehicle L to any of the following vehicles…may comprise an action expressed as a state control over time, for example…inter-vehicle distance…”, see col.7, particularly lines 3-12).
While Lind et al. does not expressly recite the same determination of making a first distance larger than a second or third distance as claimed, Lind et al. renders obvious the bolded portions of the claimed
and

determine to make a first distance larger than a second distance or make a first distance larger than a third distance,
the first distance is an inter-vehicle distance between a first vehicle travelling at a head of the platooning vehicles and a second vehicle following the first vehicle,
the second distance is an inter-vehicle distance between the second vehicle and a third vehicle following the second vehicle,
the third distance is an inter-vehicle distance between the third vehicle and a fourth vehicle following the third vehicle and,
the first to fourth vehicles are included in the platooning vehicle,
where the teachings of Lind et al. of “The inter-vehicle distances xi may be the same in the whole platoon, or they may vary. Preferably, the inter-vehicle distances xi are adapted to the characteristics of the individual vehicles, e.g. dynamic behaviour at acceleration or braking. Further, the inter-vehicle distance may depend on factors such as, speed of platoon, state of the road, surrounding traffic, etc. The lead vehicle L, or more precisely the control system of the lead vehicle, i.e. the first controller, may determine the inter-vehicle distances xi”, see col.5, particularly lines 17-37), where the claimed limitations are directed to simply causing one distance between a head vehicle and vehicle following it to be larger than either of two other distances between two other vehicles in the platoon, which is clearly encompassed by the teachings of the Lind et al. of the inter-vehicle distances being varied, where at least 5 vehicles can be seen in FIG. 1 of Lind et al., and where clearly any number of vehicles may be included in the platoon. Furthermore, the teachings of Lind et al. encompass any combination of different distances between any number of vehicles.
In other words, if the inter-vehicle distances of the platoon of Lind et al. may vary, this would encompass the system of Lind et al. determining to have one inter-vehicle distance to be controlled by the system of Lind et al. to be larger than another, where clearly such an inter-vehicle distance may be the distance “X1”, and where clearly “X1” 2” or any other distance “Xi”, which would result in the claimed invention. The Examiner notes that the distances between any two vehicles in a platoon of at least four or more vehicles is an obvious design choice, as clearly the distances can be made to be whatever value desired and based on whatever factor desired by a designer of a platoon control system.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine to make a first distance larger than a second distance or make a first distance larger than a third distance, the first distance is an inter-vehicle distance between a first vehicle travelling at a head of the platooning vehicles and a second vehicle following the first vehicle, the second distance is an inter-vehicle distance between the second vehicle and a third vehicle following the second vehicle, the third distance is an inter-vehicle distance between the third vehicle and a fourth vehicle following the third vehicle and, the first to fourth vehicles are included in the platooning vehicle.



Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lind et al. (9,423,794) in view of Harris et al. (10,698,421).

Regarding Claim 2, Lind et al. does not expressly recite the claimed vehicle control device according to claim 1,
wherein the determination unit determines that first is the first vehicle.
However, it is noted that Lind et al. is directed to improving a platoon of self-driving vehicles (see col.1, particularly lines 22-50).
Furthermore, Harris et al. (10,698,421) teaches a dynamic autonomous vehicle train (AVT), and determining if a vehicle may travel with or join the AVT, and teaches verifying that the vehicle meets “a minimum autonomous functionality” (Harris et al.; “The system may be configured to verify that the autonomous vehicle meets a minimum autonomous functionality, or is equipped with one or more autonomous vehicle features, systems, or technology required to join or travel with the AVT”, see col.40, particularly lines 17-21).
Therefore, would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lind et al. with the teachings of Harris et al., and wherein the determination unit determines that first an unmanned automatic driving vehicle is the first vehicle, as rendered obvious by Harris et al., so that “vehicle traffic flow and travel experience by passengers may be enhanced” (Harris et al.; see Abstract).



Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lind et al. (9,423,794) in view of Korn (9,632,507).

vehicle control device according to claim 1,
wherein the determination unit determines the first vehicle has a higher external recognition performance than a reference.
However, Korn (9,632,507) teaches determining if other vehicles which may desire to join a vehicle platoon have “deficiencies in the necessary sensors or other components” (Korn; see col.9, particularly lines 19-39), where clearly a vehicle having a necessary sensor may be interpreted as having a “higher external recognition performance” than a “reference” of a vehicle not having the necessary sensor, where the broadest reasonable interpretation of a “recognition performance” is an ability to sense some parameter using a sensor.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lind et al. with the teachings of Korn, and wherein the determination unit determines that the first vehicle has a higher external recognition performance than a reference, as rendered obvious by Korn, so that vehicles having “deficiencies in the necessary sensors or other components” can be denied access to a platoon (Korn; “…it may be understood that certain vehicles may anticipate or otherwise desire to join an existing platoon, but may be denied access to the platoon because of deficiencies in the necessary sensors or other components”, see col.9, particularly lines 19-39).

Regarding Claim 11, Lind et al. does not teach the claimed vehicle control device according to claim 8,
wherein the determination unit determines which has a higher external recognition performance than a reference is the fifth vehicle.
However, Korn (9,632,507) teaches determining if other vehicles which may desire to join a vehicle platoon have “deficiencies in the necessary sensors or other components” (Korn; see col.9, particularly lines 19-39), where clearly a vehicle having a necessary sensor may be interpreted as having a “higher external recognition performance” than a “reference” of a vehicle not having the necessary sensor, where the broadest reasonable interpretation of a “recognition performance” is an ability to sense some parameter using a sensor.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lind et al. with the teachings of Korn, and wherein the determination unit determines is that a vehicle which has a higher external recognition performance than a reference is the fifth vehicle, as rendered obvious by Korn, so that vehicles having “deficiencies in the necessary sensors or other components” can be denied access to a platoon (Korn; “…it may be understood that certain vehicles may anticipate or otherwise desire to join an existing platoon, but may be denied access to the platoon because of deficiencies in the necessary sensors or other components”, see col.9, particularly lines 19-39).



4 is rejected under 35 U.S.C. 103 as being unpatentable over Lind et al. (9,423,794) in view of Nagda et al. (2018/0113448).

Regarding Claim 4, Lind et al. does not teach the claimed vehicle control device according to claim 1,
wherein, when the first vehicle satisfies a first first vehicle .
However, Nagda et al. (2018/0113448) teaches vehicle computing devices that assign a new lead vehicle when an energy level of a current lead vehicle drops below a predetermined threshold (Nagda et al.; see P[0025]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lind et al. with the teachings of Nagda et al., and wherein, when the first vehicle satisfies a first condition, the determination unit determines a vehicle to replace the first vehicle among the platooning vehicles, as rendered obvious by Nagda et al., in order to select a lead vehicle “according to an amount of available energy” (Nagda et al.; “A new lead vehicle 101 can then be selected, e.g., according to an amount of available energy…”, see P[0023]).



5 is rejected under 35 U.S.C. 103 as being unpatentable over Lind et al. (9,423,794) in view of Nagda et al. (2018/0113448) further in view of Okamoto (2014/0316865).

Regarding Claim 5, Lind et al. does not teach the claimed vehicle control device according to claim 4,
wherein the first condition includes that a predetermined time has elapsed since the first vehicle started traveling while preceding the second vehicle first vehicle has traveled a predetermined distance or more since the first vehicle [[it]] started traveling while preceding [[as]] the .
However, Okamoto (2014/0316865) teaches determining that a vehicle may depart based on a distance to departure point and organizing a platoon accordingly (Okamoto; see P[0126]), and also teaches that after a vehicle departs the platoon, a re-organization may be performed which places particular vehicles in a particular order (Okamoto; see P[0187]-P[0188]), which clearly may result in a determination of a lead or starting vehicle of the platoon which “replaces” a vehicle which has departed, which would be a trivial operation to one having ordinary skill in the art in view of Okamoto. Furthermore, to determine “that the first vehicle has traveled a predetermined distance or more since the first vehicle [[it]] started traveling while preceding [[as]] the ” is an obvious variation of Okamoto, because the determination of a departure point by Okamoto would clearly result in determining the distance until a vehicle will depart, and to then simply determine that 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lind et al. with the teachings of Okamoto, and wherein the first condition includes that a predetermined time has elapsed since the first vehicle started traveling while preceding the second vehicle or that the first vehicle has traveled a predetermined distance or more since the first vehicle started traveling while preceding the second vehicle, as rendered obvious by Okamoto, in order to position “the top group vehicles in an ascending order of depart point distances” and provide for “preventing deterioration of whole platoon energy consumption” (Okamoto; see Abstract).



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lind et al. (9,423,794) in view of Switkes et al. (2016/0054735).

vehicle control device according to claim 1,
wherein the determination unit determines each inter-vehicle distance between the platooning vehicles on the basis of whether an occupant is present in each of the platooning vehicles .
However, Switkes et al. (2016/0054735) teaches that a following distance between vehicles in a vehicle platoon can be set based on driver activity (Switkes et al.; see P[0061]). The Examiner notes that neither the claims nor the specification of the present application recite how “an occupant is present” is determined and by what data or systems, therefore, the claim encompasses determining a driver activity, where clearly a driver activity can only be determined if the driver is present, making the determination of driver activity equivalent to determining that “an occupant is present”.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lind et al. with the teachings of Switkes et al., and wherein the determination unit determines each inter-vehicle distance between the platooning vehicles on the basis of whether an occupant is present in each of the platooning vehicles, as rendered obvious by Switkes et al., in order to provide for “coordinating and controlling vehicles…to follow closely behind each other, or linking, in a convenient, safe manner and thus to save significant amounts of fuel while increasing safety” (Switkes et al.; see Abstract).



7 is rejected under 35 U.S.C. 103 as being unpatentable over Lind et al. (9,423,794) in view of Healey et al. (2015/0158486).

Regarding Claim 7, Lind et al. does not teach the claimed vehicle control device according to claim 1,
wherein the determination unit determines a deceleration of each of the platooning vehicles on the basis of whether an occupant is present in each of the platooning vehicles .
However, Healey et al. (2015/0158486) teaches an identification of a driver of a vehicle or one or more passengers of a vehicle (Healey et al.; see P[0047]), and customizing a deceleration rate based on the preferences of a particular driver or passenger (Healey et al.; see P[0070]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lind et al. with the teachings of Healey et al., and wherein the determination unit determines a deceleration of each of the platooning vehicles on the basis of whether an occupant is present in each of the platooning vehicles, as rendered obvious by Healey et al., in order to provide for “generation and application of individual driving preferences to computerized advanced driver assist or autonomous driving of vehicles” (Healey et al.; see P[0002]).



9 is rejected under 35 U.S.C. 103 as being unpatentable over Lind et al. (9,423,794) in view of Oh et al. (2019/0193738).

Regarding Claim 9, Lind et al. does not teach the claimed vehicle control device according to claim 8,
wherein, when a lane on which all the platooning vehicles travel is changed, the determination unit determines that is performed from the fifth vehicle.
However, Oh et al. (2019/0193738) teaches that when a lead vehicle of a platoon changes lanes, a tail vehicle in the platoon changes lanes to a target lane (Oh et al.; see P[0027]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lind et al. with the teachings of Oh et al., and wherein, when a lane on which all the platooning vehicles travel is changed, the determination unit determines that a lane change is performed from the fifth vehicle, as rendered obvious by Oh et al., in order to provide for “a stable lane changing method for the plurality of vehicles in a platoon” (Oh et al.; see P[0006]).



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lind et al. (9,423,794) in view of Harris et al. (10,698,421).

Regarding Claim 10, Lind et al. does not teach the claimed vehicle control device according to claim 8,
wherein the determination unit determines that is the fifth vehicle.
However, it is noted that Lind et al. is directed to improving a platoon of self-driving vehicles (see col.1, particularly lines 22-50).
Furthermore, Harris et al. (10,698,421) teaches a dynamic autonomous vehicle train (AVT), and determining if a vehicle may travel with or join the AVT, and teaches verifying that the vehicle meets “a minimum autonomous functionality” (Harris et al.; “The system may be configured to verify that the autonomous vehicle meets a minimum autonomous functionality, or is equipped with one or more autonomous vehicle features, systems, or technology required to join or travel with the AVT”, see col.40, particularly lines 17-21).
Therefore, would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lind et al. with the teachings of Harris et al., and wherein the determination unit determines that an unmanned automatic driving vehicle is the fifth vehicle, as rendered obvious by Harris et al., so that “vehicle traffic flow and travel experience by passengers may be enhanced” (Harris et al.; see Abstract).



s 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lind et al. (9,423,794) in view of Okamoto (2014/0316865).

Regarding Claim 12, Lind et al. does not teach the claimed vehicle control device according to claim 8,
wherein, when the fifth second fifth .
However, the claim encompasses simply a process of determining that a preceding vehicle leaves a platoon upon satisfying the claimed condition, and then identifying a new preceding vehicle.
Okamoto (2014/0316865) teaches determining that a vehicle may depart based on a distance to departure point and organizing a platoon accordingly (Okamoto; see P[0126]), and also teaches that after a vehicle departs the platoon, a re-organization may be performed which places particular vehicles in a particular order (Okamoto; see P[0187]-P[0188]), which clearly may result in a determination of a lead or starting vehicle of the platoon which “replaces” a vehicle which has departed, which would be a trivial operation to one having ordinary skill in the art in view of Okamoto.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Lind et al. with the teachings of Okamoto, and wherein, when the fifth vehicle satisfies a second condition, the determination unit determines a vehicle to replace the fifth vehicle among 

Regarding Claim 13, Lind et al. does not teach the claimed vehicle control device according to claim 12,
wherein the second fifth while following the fourth fifth fifth while following the fourth vehicle.
However, the claim encompasses simply a process of determining that a preceding vehicle following a platoon upon satisfying the claimed condition, and then identifying a new preceding vehicle.
Okamoto (2014/0316865) teaches determining that a vehicle may depart based on a distance to departure point and organizing a platoon accordingly (see P[0126]), and also teaches that after a vehicle departs the platoon, a re-organization may be performed which places particular vehicles in a particular order (Okamoto; see P[0187]-P[0188]), which clearly may result in a determination of a vehicle of the platoon which “replaces” a vehicle which has departed, which would be a trivial operation to one having ordinary skill in the art in view of Okamoto. Furthermore, to determine that “the fifth fifth while following the fourth vehicle” is an obvious variation of Okamoto, because the determination of a departure point by Okamoto would clearly result in determining the distance until a vehicle will depart, and to then simply determine that the vehicle will depart at the very moment of departure based on calculating the total distance traveled would be an obvious variation of performing such a calculation in advance as in Okamoto, and would bring no patentable distinction over Okamoto, as the result would still be the same of simply determining that a vehicle will depart at a certain point and then identifying a new or replacement following vehicle of the platoon, which is a platoon organization process that would be obvious and in fact trivial to a person having ordinary skill in the art in view of Okamoto.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harris et al. with the teachings of Okamoto, and wherein the second condition is that a predetermined time has elapsed since the fifth vehicle started traveling while following the fourth vehicle or that the fifth vehicle has traveled a predetermined distance or more since the fifth vehicle started traveling while following the fourth vehicle, as rendered obvious by Okamoto, in order to position “the top group vehicles in an ascending order of depart point distances” and provide for “preventing deterioration of whole platoon energy consumption” (Okamoto; see Abstract).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593.  The examiner can normally be reached on Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ISAAC G SMITH/           Primary Examiner, Art Unit 3662